[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



Amendment Number 8
to the
Wets Workflow Purchase Agreement and Dry Workflow Purchase Agreement


Advanced Technology Materials, Inc., with a principal place of business at 7
Commerce Drive, Danbury, CT 06810 (“ATMI”), and Intermolecular, Inc., with a
principal place of business at 3011 North First Street, San Jose, California
95134 (“IM”) entered into an Alliance Agreement effective Nov. 20, 2006,
(“Alliance Agreement”), a Wets Workflow Purchase Agreement effective July 13,
2007 (the “Wets Agreement”) and a Dry Workflow Purchase Agreement effective
December 16, 2008 (the “Dry Agreement”) (collectively “Agreements”).


WHEREAS, the Agreements, either individually or in combination, were
subsequently
amended by an Addendum effective Dec. 21, 2007     (“Amendment Number 1”), and
amended by an Amendment effective Dec. 16, 2008     (“Amendment Number 2”), and
amended by a Supplement effective Mar. 16, 2009     (“Amendment Number 3”), and
amended by a Modification effective Aug. 27, 2010     (“Amendment Number 4”),
and
amended by an amendment effective Mar. 3, 2011     (“Amendment Number 5”), and
amended by an amendment effective Oct. 27, 2011     (“Amendment Number 6”), and
amended by an amendment effective Oct. 27, 2011     (“Amendment Number 7”);
 
WHEREAS ATMI has Tools (defined below) installed and operational at various ATMI
Locations (defined below);


WHEREAS IM and ATMI wish to modify the payment terms for the FTE support, the
Site Licenses and the Maintenance Fees paid by ATMI to IM for the Amendment
Period.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree to modify the terms of the
Alliance Agreement, Wets Agreement and the Dry Agreement (hereinafter “Amendment
Number 8” or “Amendment”) as set forth below.


1.
Definitions



1.1.
Capitalized Terms

All capitalized terms not defined herein shall have the meanings given them in
the Agreements, as applicable.


1.2.
Amendment Period

The period beginning on January 1, 2013 and ending on December 31, 2013.


1.3.
Locations

The locations listed in Column A of Table 1 below. Notwithstanding anything to
the contrary in the Dry Agreement (as amended), ATMI shall have the right to
transfer the Dry Workflow (as described in Section 1.30 of the Dry Agreement) to
any ATMI location at any time.


1.4.
Tools

The tools listed in Column B of Table 1 below.


1.5.
Supported Tools

The tools listed in Column B of Table 1 below [***].


2.
License, Royalties and Fees



2.1.
One (1) Payment

In exchange for one (1) payment of $[***] dollars), IM hereby grants and ATMI
hereby accepts a non-exclusive HPC Site License and Informatics License for the
Supported Tools in accordance with the terms of the Wets Agreement and Dry
Agreement. Such license shall be valid for the Amendment Period.
ATMI shall issue a non-cancellable purchase order for the aforementioned license
by Jan. 07, 2013.


TABLE 1


 
A
B
C
D
Site #
Location
Tools/Licenses included
Amounts already paid for portion of Amendment Period
 
Amounts paid by Jan 7,2013 for Amendment Period
1
[***]
[***]
[***]
[***]
[***]
2
[***]
[***]
[***]
[***]
3
[***]
[***]
[***]
[***]
4
[***]
[***]
[***]
[***]
5
[***]
[***]
[***]
[***]
6
[***]
[***]
 
 
 
 
[***]
[***]



2.2.
No Volume-Based Royalties owed during the Amendment Period

Subject to ATMI’s compliance with its payment obligations in Section 2.1 , ATMI
shall owe no volume-based Royalties to IM on the sale of Products (as such terms
are defined in Section 6.1 of the Wets Agreement and Section 6.1 of the Dry
Agreement) during the Amendment Period. ATMI’s obligations to pay volume-based
Royalties and annual tools license fees shall resume upon the termination of the
Amendment Period.


3.
Support Fees



3.1.
Amendment Period

In exchange for a payment of $[***] dollars), IM agrees to provide support
services (“Services”) for the Supported Tools for the Amendment Period in
accordance with the terms of the Agreements.
For the avoidance of doubt, Services only include labor and do not include
parts. IM shall quote and ATMI shall pay separately for any replacement or
additional parts needed to provide such support.


Additionally, Services do not include (i) any work requests related to the
Pipeline Pilot and (ii) any work requests related to customization of
Informatics. IM shall quote and ATMI shall pay separately for any such work
requests.


ATMI shall issue non-cancellable purchase orders for such support services no
later than [***].


3.2.
Terms beyond the Amendment Period

The parties agree to discuss in good faith the extensions of the support
services for the Supported Tools beyond the Amendment Period.




3.3.
Upgrades [***]



Upon the signing of a subsequent agreement between the parties, IM agrees to
provide at [***]. The combined value of these [***] dollars).


3.4.
Upgrades [***]

Any upgrades requested by ATMI, other than the upgrades mentioned in Section
3.3, shall be quoted separately by IM subject to compensation at fair value and
mutually agreeable terms.


4.
Payments for FTEs



4.1.
Amendment Period

In exchange for 12 monthly payments of $[***] dollars and [***] cents) each, IM
shall provide [***] FTEs in accordance with the terms of the Agreements for the
Amendment Period.


IM shall provide [***] of the [***] FTEs for [***] and [***] of the [***] FTEs
for [***].
IM shall invoice ATMI on a monthly basis for said payments. Payments will be
made within 30 days of the 1st each month.


4.2.
Other Terms

The parties agree to discuss in good faith the extensions of the FTE payments
beyond the Amendment Period, provided that in order for IM to properly plan for
the assignment of such FTEs, the parties shall reach an agreement on such terms
no later than three (3) months prior to the end of the Amendment Period.


5.
Payment obligations of Amendment Number 7

The parties agree that any future payment obligations of ATMI for the HPC Site
License and Informatics License payments during the Amendment Period set forth
in Amendment Number 7 for the period calendar year 2013 are hereby cancelled in
favor of the obligations set forth in this Amendment Number 8. The payment
obligations due in 2013 for the calendar period 2014 and payment obligations due
in 2014 for the calendar period 2015 remain valid.


6.
Remove [***] from List of Strategic Accounts



The list of Strategic Accounts which was last updated in Schedule A of Amendment
Number 4 is modified by removing [***] from the list.


For the avoidance of doubt, as of the effective date of this Amendment Number 8,
the service restrictions described in Section 4.1 of Amendment Number 2, which
restrictions were extended by Amendment Number 5, shall apply to the following
Strategic Accounts:


[***]


7.
Use of Dry Workflow



Upon a submitted written request by IMI, ATMI will consider in good faith
granting IMI permission to make reasonable use of the Dry Workflow (as described
in Section 1.30 of the Dry Agreement) for the sole benefit of IMI and/or a
customer of IMI. If ATMI grants such request, the parties will agree in writing
on the terms and conditions of such use. All capitalized terms used in this
Section 7 shall have the meanings given them in the Dry Agreement.


8.
Amendment shall have an effective date of Dec. 31, 2012 (“Effective Date”).



This Amendment shall be deemed to be incorporated into each of the Agreements
and made a part thereof. All references to any of the Agreements in any other
document shall be deemed to refer to the Agreement, as applicable, as modified
by this Amendment. Except as modified by this Amendment, all of the terms and
conditions of the Wets Agreement and the Dry Agreement shall remain in full
force and effect. In the event that the terms of this Amendment conflict with
the terms of any of the Agreements, the terms of this Amendment shall control.




9.
Miscellaneous



The parties acknowledge that this is the complete agreement of the parties
respecting the subject matter hereof, and supersedes all previous understandings
and agreements between the parties, whether oral or written. The parties further
acknowledge that neither of them has relied on any representations, promises or
agreements of any kind in entering into this agreement, whether written oral or
otherwise, other than the representations expressly set forth herein.








IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Effective Date.


Intermolecular, Inc.            Advanced Technology Materials, Inc.


By:      /s/ David E. Lazovsky        By:     /s/ Douglas Neugold        


Name:     David E. Lazovsky        Name:     Douglas Neugold


Title:     President and CEO        Title:     Chairman, CEO & President


Date:     December 31, 2012        Date:     December 31, 2012










